Citation Nr: 1450834	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-11 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for hypertensive heart disease with coronary artery disease and ischemic heart disease. 

2.  Entitlement to a temporary total disability rating based on the need for convalescence beginning on May 21, 2010, following coronary angioplasty with cardiac stent placement.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1970 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified before a Decision Review Officer (DRO) of the RO in August 2011.  The Veteran then testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2012. A transcript of each hearing has been associated with the claims file.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDINGS OF FACT

1.  During the October 2012 Board hearing, the Veteran indicated his intent to withdraw his appeal of the issue of entitlement to an increased rating in excess of 30 percent for hypertensive heart disease with coronary artery disease (CAD) and ischemic heart disease (IHD).  

2.  The Veteran's May 21, 2010 surgery, which is related to the service-connected hypertensive heart disease with CAD and IHD, did not necessitate one month of convalescence, and did not result in severe postoperative residuals such as incompletely healed wounds, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the issue of entitlement to an increased rating in excess of 30 percent for hypertensive heart disease with CAD and IHD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2014).

2.  The criteria for the assignment of a temporary total disability rating based on the need for convalescence following coronary angioplasty are not met.  38 U.S.C.A. §§ 1155, 1156 (West 2002); 38 C.F.R. § 4.30 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of the Issue of Entitlement to an Increased Rating

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, the RO initially denied the Veteran's claim of entitlement to an increased rating in excess of 30 percent for hypertensive heart disease with CAD and IHD in the August 2010 rating decision, to which the Veteran then initiated an appeal.  Subsequently, the RO determined there to be clear and unmistakable error in the August 2010 rating decision and issued a new rating decision in May 2012 that granted separate ratings for hypertension (granted at 10 percent disabling), and for CAD and IHD (granted at 30 percent disabling).  During the October 2012 Board hearing the Veteran indicated that he was satisfied with the August 2010 rating decision and wished to withdraw the increased rating claim on appeal.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to an increased rating in excess of 30 percent for hypertensive heart disease with CAD and IHD, and this issue is dismissed without prejudice.

Duties to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The notice obligations of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a timely letter in June 2010, the RO provided notice to the Veteran regarding what the evidence must show to establish a temporary total disability rating for convalescence for a service-connected disability and described what evidence that the Veteran should provide in support of the claim.  As such, the Board finds that VA's duty to notify has been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements, including testimony provided at the DRO and Board hearings.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.  

Entitlement to a Temporary Total Disability Rating Analysis

A temporary total disability rating for convalescence contemplates a temporary period of time required by a veteran to recover from the immediate effects of surgery.  38 C.F.R. § 4.30.  In this case, the Veteran believes that he is entitled to a temporary total disability rating following coronary angioplasty, as he contends five weeks of convalescent cardiac rehabilitation was required to return to his desired pre-surgical healthy state to include bicycle riding 30-70 miles per day. 

A total disability rating will be granted following hospital discharge, effective from the date of hospital admission or outpatient treatment, and continuing for a period of one, two, or three months from the first day of the month following hospital discharge or outpatient release, if the hospital or outpatient treatment of the service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals, such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one or more major joint, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (i.e., regular weight-bearing is prohibited); (3) immobilization by cast, without surgery, of one or more major joint.  38 C.F.R. § 4.30(a).  Extensions of one, two, or three months beyond the initial three-month period may be made under 38 C.F.R. § 4.30(a)(1), (2), or (3), and extensions of one or more months up to a six-month period may be made under 38 C.F.R. § 4.30(a)(2) or (3).  38 C.F.R. 
§ 4.30(b).  

The term "convalescence" does not necessarily entail in-home recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Id. at 430 (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  The recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total disability rating is to aid a veteran during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  

In this case, on May 21, 2010, the Veteran underwent percutaneous coronary intervention (PCI) related to the service-connected hypertensive heart disease with CAD and IHD, which included coronary angioplasty of the left anterior descending coronary artery and placement of a cardiac stent.  The procedure was performed on an inpatient basis, and the Veteran was discharged the following day.  VA postoperative treatment records indicate that the Veteran presented with no complications following surgery.  Upon discharge, the VA cardiologist's final recommendations were for the Veteran to follow a prescribed medication regimen, to follow-up with his primary care physician for continued aggressive medical management of the Veteran's CAD, and to follow-up with the VA cardiologist in six weeks.  The VA cardiologist indicated that the Veteran would be unable to attend an earlier follow-up appointment as the Veteran was traveling to Florida during the immediate postoperative period.  The VA cardiologist also indicated that the Veteran was interested in attending cardiac rehabilitation, which the VA cardiologist further indicated was generally approved for six weeks for patients undergoing PCI.  

The Veteran returned for a follow-up appointment with a VA cardiologist in July 2010.  In the July 2010 VA treatment record, the VA cardiologist indicated that the Veteran was active and denied any complaints of chest pain, palpitations, dizziness, or syncope.  The VA cardiologist also indicated that the patient was walking and riding a bicycle about 12-14 miles per day.  The VA cardiologist further indicated that the Veteran would attend cardiac rehabilitation.  The record reflects that the Veteran began Phase II cardiac rehabilitation on an outpatient basis in July 2010, and completed fourteen sessions over nine weeks, ending in September 2010.  The Veteran indicated during the October 2012 Board hearing that the cardiac rehabilitation facility was closed for four of those nine weeks, but was unsure of the reason. 

The Veteran provided testimony regarding the VA cardiologist's discharge instructions at both the August 2011 DRO hearing and the October 2012 Board hearing.  At the August 2011 DRO hearing, the Veteran testified that he was informed by the VA cardiologist to expect residual soreness from the procedure for a couple of weeks.  The Veteran also testified that he inquired about resuming his pre-surgical exercise routine to which the VA cardiologist cautioned the Veteran about resuming too quickly and ultimately suggested cardiac rehabilitation.  Similarly, at the October 2012 Board hearing, the Veteran testified that the VA cardiologist's instructions were to "take it easy for a while" and gradually "ease back" into physical activity.  The Veteran also testified that when he indicated he wanted to return to bicycle riding of 30-40 miles per day and requested guidance on a proper progression, the VA cardiologist suggested the Veteran attend cardiac rehabilitation.  The Veteran further testified that he viewed the period of cardiac rehabilitation as his period of convalescence to allow him to resume his normal activities.  Further, the Veteran's representative contended that the VA cardiologist would have provided specific restrictions had the Veteran been employed and needed to return to work following PCI.  

After review of all the evidence of record, both lay and medical, the Board finds that a temporary total disability rating is not warranted for any period in this case, as the criteria of 38 C.F.R. § 4.30 are not met.  The evidence does not show that the May 21, 2010 cardiac surgery required convalescence of at least one month.  The evidence discussed above shows that the Veteran was discharged with non-specific recommendations of a gradual return to physical activity as tolerated.  While outpatient cardiac rehabilitation was ordered to assist the Veteran is resumption of recreational activities, the cardiac rehabilitation began six weeks following PCI after the Veteran returned from his travel to Florida.  There is no indication that the Veteran was specifically restricted in the performance of normal functional activities of daily living or that he was cautioned against interstate travel.  

Additionally, the evidence does not show severe postoperative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one or more major joint, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (i.e., regular weight-bearing was prohibited) at any point during the six-month period after the surgery.  As indicated above, the July 2010 VA cardiology treatment record indicated the Veteran presented without complaints or postoperative complications.  There is no indication of incomplete wound healing, that immobilization of a major joint was required, or regular weight-bearing was prohibited.  In fact, the July 2010 VA cardiology treatment record indicated that the Veteran was walking and riding a bicycle 12-14 miles per day.  

The Board acknowledges the Veteran's contentions that five weeks of cardiac rehabilitation was required in order to fully recuperate following PCI.  The Board also acknowledges the contentions of the Veteran's representative that the VA cardiologist would have prescribed specific guidelines of a necessary recovery period had the Veteran been employed.  However, while lay persons can attest to observable symptomatology, they are not competent to provide evidence as to more complex medical matters.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  These contentions must be viewed in conjunction with the medical evidence as required by the criteria for a temporary total disability rating under 38 C.F.R. § 4.30.  Neither the Veteran nor his representative are shown to have the specialized medical education, training, and expertise necessary to render competent medical opinions with regard to the standard postoperative precautions and recommendations following PCI.  As such, these contentions are outweighed by the competent and probative evidence of record.  

As indicated above, the purpose of a temporary total disability rating is to aid a veteran during the postoperative period to recuperate from the immediate effects of an operation.  38 C.F.R. § 4.30.  The record as a whole reflects that following PCI on May 21, 2010, the Veteran was instructed to gradually return to normal activities as tolerance.  The Veteran was able to resume walking and bicycle riding as well as interstate travel within the first few weeks following PCI without any negative postoperative sequelae.  The record does not reflect that the PCI necessitated a period of convalescence of one month or more or that the PCI resulted in severe postoperative residuals.  

Therefore, the Board finds that the weight of the competent lay and medical evidence is against the claim for a temporary total disability rating under 38 C.F.R. § 4.30, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

A temporary total disability rating based on the need for convalescence beginning on May 21, 2010, following coronary angioplasty with cardiac stent placement is denied. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


